DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending. 

Claim Objections
Claims 2-4, 9-12, 16-19, and 21-22 are objected to because of the following informalities:  
In claim 2, line 7, “controlling movement” should read “controlling the movement”.
In claim 3, line 7, “controlling of movement” should read “controlling of the movement”.
In claims 4, 11, and 22, line 4, “than” should read “other than”.
In claim 18 line 5, “than” should read “other than”.
In claim 21 line 7, “controlling of movement” should read “controlling of the movement”.
In claim 9, lines 2-3 and line 8, “controlling movement” should read “controlling the movement”.
In claim 10 line 8, “controlling movement” should read “controlling the movement”.
In claim 12 line 6, “controlling movement” should read “controlling the movement”.
In claim 16 lines 3-4 and line 9, “controlling movement” should read “controlling the movement”.
In claim 17 line 10, “controlling movement” should read “controlling the movement”.
In claim 19 line 8, “controlling movement” should read “controlling the movement”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 18, 19/18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, 18, and 22 recite the limitation “a recorded relatively highest position of the human”. There is no explanation or description in the disclosure that defines what the highest position of the human means. This limitation renders the claim unclear and indefinite. For examination purposes, this limitation is interpreted as the situation in which the human is most likely colliding with the robot. 
Claim 19 is rejected for being dependent upon a previously rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 14-16, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubbs et al. (US 2016/0271800 A1), hereinafter Stubbs. 
Regarding claim 1, Stubbs teaches a robot control method, for controlling a robot 120 during interaction with a human 102 (Abstract, “identify potential interactions between warehouse workers and warehouse robots in automated warehouses”), the method comprising: 
detecting a current location of the human 102 ([0023], “The worker 102, the robot 120, or both can be equipped with RFID tags and/or RFID readers”, [0031], “the worker 102 can wear … wearable device that includes multiple RFID tags … to enable an RFID reader on the robots 120 to identify the worker 102”, and [0033], “the RFID tags can also provide location … information”); 
determining at least two regions 105a, 105b, and 105c surrounding the human 102 according to the current location of the human 102 detected (Fig. 1, [0033], “the inventory control system 200 can establish outer 105a, intermediate 105b, and inner 105c work zones”); and 
controlling movement of the robot 120 in any region of the at least two regions ([0033], “the robot 120 can attempt to divert around the worker 102 upon detection of the outer work zone 105a, slow down upon detection of the intermediate work zone 105b, and stop completely upon detection of the inner work zone 105c.”), to protect safety of the human during interaction between the human and the robot ([0029], “it is desirable to prevent incidents between workers 102 and robots 120”).

Regarding claims 2, 9, and 16, Stubbs further teaches the controlling of the movement of the robot in a region of the at least two regions comprises: 
detecting a current location of the robot ([0032], “the robot 120 can comprise multiple RFID tags” and [0033], “the RFID tags can also provide location … information”); 
determining the region in which the current location detected, of the robot, is located ([0026], “the robot 120 can try to reroute around the worker 102 upon initial contact with an outer work zone 105a” – If the robot comes into contact with the work zone 105a, then the region in which the current location of the robot is located is the work zone 105a); and 
controlling movement of the robot according to a corresponding control manner set for the region determined, in which the current location of the robot is located ([0026], “the robot 120 can try to reroute around the worker 102 upon initial contact with an outer work zone 105a”).

Regarding claims 7, 14, and 25, Stubbs further teaches the method is performed by an external control apparatus independent of an internal control apparatus of the robot ([0079], “the work zones 105, robots 120, and workers 102 can be monitored and managed by a dedicated interaction server 805”).

Regarding claim 8, Stubbs teaches a robot control apparatus (Fig. 1), for controlling a robot 120 during interaction with a human 102 (Abstract, “identify potential interactions between warehouse workers and warehouse robots in automated warehouses”), and comprising: 
at least one memory, configured to store machine-readable code ([0036], “comprise internal commands based on memory in the robot 120”); and 
at least one processor, configured to call the machine-readable code ([0032], “detection is provided when a processor in the robot 120, and in communication with the RFID tags on the robot 120, detects that one or more RFID tags on the robot 12”) to perform: 
detecting a current location of the human 102 ([0023], “The worker 102, the robot 120, or both can be equipped with RFID tags and/or RFID readers”, [0031], “the worker 102 can wear … wearable device that includes multiple RFID tags … to enable an RFID reader on the robots 120 to identify the worker 102”, and [0033], “the RFID tags can also provide location … information”); 
determining at least two regions 105a, 105b, and 105c surrounding the human according to the current location of the human detected (Fig. 1, “outer 105a, intermediate 105b, and inner 105c work zones”); and 
controlling movement of the robot in any region of the at least two regions ([0033], “the robot 120 can attempt to divert around the worker 102 upon detection of the outer work zone 105a, slow down upon detection of the intermediate work zone 105b, and stop completely upon detection of the inner work zone 105c.”), to protect safety of the human during interaction between the human and the robot ([0029], “it is desirable to prevent incidents between workers 102 and robots 120”).

Regarding claim 15, Stubbs teaches a non-transitory machine-readable medium, storing machine-readable code ([0036], “comprise internal commands based on memory in the robot 120”), wherein the machine-readable code, when called by at least one processor, causes the at least one processor to perform ([0032], “detection is provided when a processor in the robot 120, and in communication with the RFID tags on the robot 120, detects that one or more RFID tags on the robot 12”), for controlling a robot during interaction with a human (Abstract, “identify potential interactions between warehouse workers and warehouse robots in automated warehouses”), at least: 
detecting a current location of the human 102 ([0023], “The worker 102, the robot 120, or both can be equipped with RFID tags and/or RFID readers”, [0031], “the worker 102 can wear … wearable device that includes multiple RFID tags … to enable an RFID reader on the robots 120 to identify the worker 102”, and [0033], “the RFID tags can also provide location … information”); 
determining at least two regions 105a, 105b, and 105c surrounding the human according to the current location of the human detected (Fig. 1, “outer 105a, intermediate 105b, and inner 105c work zones”); and 
controlling movement of the robot in any region of the at least two regions ([0033], “the robot 120 can attempt to divert around the worker 102 upon detection of the outer work zone 105a, slow down upon detection of the intermediate work zone 105b, and stop completely upon detection of the inner work zone 105c.”), to protect safety of the human during interaction between the human and the robot ([0029], “it is desirable to prevent incidents between workers 102 and robots 120”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 10, 13, 17, 20-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs, in view of Haman et al. (US 2016/0229068 A1), hereinafter Haman. 
Regarding claims 3, 10, 17, and 21, Stubbs further teaches a type of the at least two regions comprises at least one of: 
a movement forbidden region 105c ([0026], “the robot 120 … then stop upon detection of an inner work zone 105c”), 
…
a free movement region 105a (Fig. 1); and 
wherein the controlling of movement of the robot in the region of the at least two regions comprises: 
forbidding the robot 120 to move in the movement forbidden region 105c, upon the type being the movement forbidden region 105c ([0026], “the robot 120 … then stop upon detection of an inner work zone 105c”); 
…
allowing the robot to freely move in the free movement region, upon the type being the free movement region ([0026], “the robot 120 can try to reroute around the worker 102 upon initial contact with an outer work zone 105a” – The robot can move freely in the work zone 105a without a need to reduce its speed, and only reduce its speed upon a detection of the work zone 105b”).
	Yet, Stubbs does not specifically teach an interaction allowed region, wherein the controlling movement of the robot in the region of the at least two regions comprises allowing the robot to interact with the human in the interaction allowed region, upon the type being the interaction allowed region.
	However, in the same field of endeavor, Haman teaches a robot control method for controlling a robot during interaction with a human (Abstract, “A human-robot cooperation (HRC) workstation has a programmable industrial robot (4) and a manual working area (14) for a worker (5) in a region surrounding the industrial robot (4)”) comprises an interaction allowed region 18 (Fig. 2, [0039], “HRC zone 18”),
wherein the controlling movement of the robot in the region of the at least two regions comprises: 
allowing the robot to interact with the human in the interaction allowed region, upon the type being the interaction allowed region ([0047], “The HRC zone (18) is formed on the workbench (7) at the edge and in the area of the manual working area (16). This may be a feed area, in which a worker (5) feeds one or more components (9) and provides it/them to the industrial robot (4)”), and 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs to provide an interaction region for the human and the robot to interact with each other, as taught by Haman, in order to allow the robot and the human to perform a cooperative operation without causing injuries to the human, as suggested by Haman. 

Regarding claims 6, 13, 20, and 24, Stubbs teaches respectively setting a priority for each type of region of the at least two regions ([0033], “the robot 120 can attempt to divert around the worker 102 upon detection of the outer work zone 105a, slow down upon detection of the intermediate work zone 105b, and stop completely upon detection of the inner work zone 105c” – This indicates that the work zone 105c has the highest priority because the robot stops completely and does not continue to do work in this work zone 105c); and 
…
	Yet, Stubbs does not specifically teach wherein the controlling of the movement of the robot in the region of the at least two regions includes controlling the robot to move in an overlapped region, according to a corresponding control manner set for a region of a relatively high priority, upon regions of different priorities overlapping each other.
However, Haman teaches wherein the controlling of the movement of the robot in the region of the at least two regions includes controlling the robot to move in an overlapped region ([0038], “A free zone (17) is marked, e.g., by a green color marking (21). If a free zone (17) overlaps the work space of the industrial robot (4), the behavior of the robot is not subject here to any restrictions that are due to personal safety and would reduce the performance.”), according to a corresponding control manner set for a region of a relatively high priority ([0040], “he velocities and accelerations as well as the load and response thresholds of the industrial robot (4) are especially low in the HRC zone (18)”), upon regions of different priorities overlapping each other ([0038], “If a free zone (17) overlaps the work space of the industrial robot (4)”). – Since it is established that the work space of the robot in Haman is the HRC zone, that indicates that when the free zone overlaps with the HRC zone, the robot would reduce its performance according to the velocities and accelerations set in the HRC zone. The HRC zone is a region of a relatively higher priority compared to the process zone and risk zone, in which the robot has more performance capacity than in the HRC zone. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, modified by Haman to control the movement of the robot according to a corresponding control manner set for a region of a relatively high priority when the robot is traveling in an overlapping region, as taught by Haman, in order to reduce the risk of injuries caused by a collision between the robot and the human. 

Claims 4-5, 11-12, 18-19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs, in view of Haman, and in further view of Pinter et al. (US 2018/0099412 A1), hereinafter Pinter. 
Regarding claims 4, 11, 18, and 22, Stubbs does not specifically teach a first movement forbidden region surrounding other parts, of the human, than an interaction part used during interaction with the robot; a second movement forbidden region determined according to a recorded relatively highest position of the human, wherein the second movement forbidden region is usable for protecting safety of the human upon the human moving suddenly; and a third movement forbidden region surrounding the interaction allowed region.
However, Haman teaches a first movement forbidden region surrounding other parts, of the human, than an interaction part used during interaction with the robot (Fig. 2, [0038], “A zone (17) is designed, e.g., as a free zone, which is safe for a worker (5). A free zone (17) cannot be reached by the industrial robot (4)”) and [0047], “The HRC zone (18) … a feed area, in which a worker (5) feeds one or more components (9) and provides it/them to the industrial robot (4)” – Fig. 2 shows that the free zone 17 is surrounding the human and the HRC zone, in which the worker uses their hand to feed components to the robot in the HRC zone. This indicates that the free zone 17 is surrounding other parts of the human except the hand of the human in the HRC zone.); 
a third movement forbidden region 17 (Fig. 2, [0038], “A zone (17) is designed, e.g., as a free zone, which is safe for a worker (5). A free zone (17) cannot be reached by the industrial robot (4)”) surrounding the interaction allowed region 18 (Fig. 2 shows two free zones 17 on the left and the right of the HRC/interaction allowed zone).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, to provide multiple forbidden regions, as taught by Haman, in order to reduce the risk of colliding with the human when performing work. 
Neither Stubbs nor Haman teaches a second movement forbidden region determined according to a recorded relatively highest position of the human, wherein the second movement forbidden region is usable for protecting safety of the human upon the human moving suddenly.
However, in the same field of endeavor, Pinter teaches a robot controlling method for controlling a robot during interaction with a human (Fig. 4, Abstract, “Devices, systems, and methods for social behavior of a telepresence robot”) comprises a second movement forbidden region determined according to a recorded relatively highest position of the human ([0072], “The robot 100 may be more sensitive to emergencies in an emergency department (ED) region. For example, the robot 100 may be more likely to stop and wait at the side when people move by… a velocity of 50% of the normal emergency velocity threshold may be enough to trigger an emergency response behavior of waiting by a wall for the fast-moving person or object to pass”), wherein the second movement forbidden region is usable for protecting safety of the human upon the human moving suddenly ([0072], “waiting by a wall for the fast-moving person or object to pass”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, modified by Haman, to provide a forbidden region where the human is safe upon moving suddenly, as taught by Pinter, in order to reduce the risk of colliding with the human when performing work. 

Regarding claims 5, 12, 19, and 23, Stubbs teaches the type of the at least two regions further comprises a slow movement region 105b (Fig. 1), the slow movement region 105b surrounding the movement forbidden region 105c (Fig. 1 shows zone 105b is surrounding zone 105c); and 
wherein the controlling of the movement of the robot in the region of the at least two regions includes controlling the robot to move in the slow movement region at a slow speed …, upon the type being the slow movement region ([0026], “the robot 120 can … slow down upon contact with an intermediate work zone 105b”).
	Yet, neither Stubbs nor Haman specifically teaches the speed is not relatively higher than a speed threshold. 
	However, in the same field of endeavor, Pinter teaches a robot controlling method for controlling a robot during interaction with a human (Fig. 4, Abstract, “Devices, systems, and methods for social behavior of a telepresence robot”) comprises a speed not relatively higher than a speed threshold in a slow movement region (Fig. 4, [0049], “The comfort zone 406 defines an area through which the robot 100 may pass, but must do so at a reduced maximum speed.”).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stubbs, modified by Haman, to include a speed threshold in the slow movement region, as taught by Pinter, in order to reduce the risk of colliding with a human in the slow movement region, as suggested by Pinter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664